Citation Nr: 0100189	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-20 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to restoration of a 30 percent rating for a right 
inguinal hernia.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services



INTRODUCTION

The veteran served on active duty from October 1987 to 
September 1990. This matter comes on appeal from a September 
1998 decision by the Denver VA Regional Office which reduced 
the evaluation assigned for the disability at issue from 30 
percent to 10 percent.



FINDINGS OF FACT

The 30 percent evaluation assigned for a right inguinal 
hernia, in effect at that level or higher for more than 5 
years, was not reduced following a full and complete 
examination, including a review of the entire record of 
examinations and the medical-industrial history, includingthe 
entire case history.


CONCLUSION OF LAW

Restoration of a 30 percent evaluation for a right inguinal 
hernia is warranted. 38 C.F.R. §§ 3.344, 4.114, Code 7338 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An inguinal hernia will be provided a 30 percent evaluation 
when small, postoperative recurrent, unoperated irremediable, 
not well-supported by truss, or not readily reducible. Where 
small, reducible, or without true hernia protrusion, a 10 
percent evaluation is assigned. 38 C.F.R. § 4.118, Code 7338.

In this case, the evaluation assigned for a right inguinal 
hernia was increased from 10 percent to 30 percent in a 
rating decision in March 1996. The increase was effective 
September 1, 1995, following a temporary total rating under 
38 C.F.R. § 4.30 (2000) from July 17, 1995. In a subsequent 
rating decision in May 1996, a 100 percent rating under 
38 C.F.R. § 4.30 was assigned from November 1 to December 31, 
1993. The 30 percent rating was made effective January 1, 
1994. The effective date of the reduction of this 30 percent 
evaluation to 10 percent was December 1, 1998. As a rating of 
30 percent or higher for a right inguinal hernia was in 
effect for more than 5 years, the provisions of 38 C.F.R. 
§ 3.344 are applicable.  (See Lehman v. Derwinski, 1 Vet.App. 
339 (1991), including the effective period of a temporary 
total rating of 100 percent to meet the 5 year requirement of 
38 C.F.R. § 3.344). 

"In order for the VA to reduce certain service-connected 
disability ratings, the requirements of 38 C.F.R. § 3.344(a) 
and (b) must be satisfied." Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995); see also Brown v. Brown, 5 Vet. App. 413, 
416 (1993). Section 3.344(a) provides that: 

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension. It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history. This applies to 
treatment of intercurrent diseases and exacerbations, 
including hospital reports, bedside examinations, 
examinations by designated physicians, and examinations in 
the absence of, or without taking full advantage of, 
laboratory facilities and the cooperation of specialists in 
related lines. Examinations less full and complete than those 
on which payments were authorized or continued will not be 
used as a basis of reduction. 

 The RO failed to comply with the requirement that it 
"ascertain whether the recent examination is full and 
complete," which necessitates review of "the entire record of 
examinations and the medical-industrial history . . . , 
including . . . the entire case history." 38 C.F.R. § 
3.344(a). The Board notes that the examiner who conducted the 
June 1998 VA examination which led to the reduction in the 
assigned rating noted that the veteran's medical records were 
not available for review. Thus, a review of "the entire 
record of examinations" was not undertaken. 38 C.F.R. § 
3.344(a). Furthermore, the RO failed to address the 
appellant's medical-industrial history. Second, the RO failed 
to address whether the 1998 examination was as full and 
complete as "those on which payments were . . . continued." 
38 C.F.R. § 3.344(a). In this regard, the RO made no mention 
of the VA hospital reports and outpatient records which had 
been the basis for the 30 percent evaluation assigned in its 
decisions in March and May 1996.

For the above reasons, the Board is unable to find that by a 
preponderance of evidence and in compliance with 38 C.F.R. § 
3.344(a), that the rating reduction implemented in September 
1998 was warranted. Brown, 5 Vet. App. at 421. Accordingly, 
the Board holds that restoration of a 30 percent rating for a 
right inguinal hernia is warranted.  


ORDER

Restoration of a 30 percent evaluation for a right inguinal 
hernia is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

